UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
EUGENE BROWN,

                           Plaintiff,                                            ORDER
                                                                                 19-CV-03792 (DG) (JMW)
                  -against-

NORTHRIDGE CONSTRUCTION CORP, et al.,

                           Defendants.
--------------------------------------------------------------X

WICKS, Magistrate Judge:

         Defendants Northridge Construction Corp. and Timothy Kaywood (collectively the

“Northridge Defendants”) in this employment discrimination action have moved to compel the

production of a settlement agreement entered into in this action by Plaintiff Eugene Brown and

Defendant Avitus Inc. (DE 37.) The settlement agreement contains a confidentiality clause.

However, that agreement was neither “so ordered” by the Court, nor the product of a confidential

mediation that was directed by the Court. According to the letter motion (DE 37), counsel for

Avitus has objected to its production based upon a confidentiality provision in the settlement

agreement. 1

         “Settlement agreements and negotiations are not protected from disclosure as privileged.”

Gov’t. Emps. Ins. Co. v. Cean, 19-CV-2363 (PKC) (SMG), 2020 WL 9812909, at *1 (E.D.N.Y.

Nov. 12, 2020) (citation omitted). The majority view is that no heightened showing of

relevance is required to justify settlement agreement disclosure. Id. (citing cases). The

heightened standard—as articulated in In re Teligent, 640 F.3d 53 (2d Cir. 2011)—applies to



1
  The Court notes that no formal objection or opposition of this motion has been filed with the Court by anyone, let
alone Avitus. Simply because no one to the litigation objects, the Court nevertheless must consider the public’s
interest.
situations in which there may have been a prior court promise of confidentiality (either in

directing mediation or court-approved settlement), and not to settlement agreements (1) between

parties without court involvement and (2) with a private promise to maintain its confidentiality.

See Rocky Aspen Mgt. 204 LLC v. Hanford Holding LLC, 394 F. Supp.3d 461, 463–64 (S.D.N.Y.

2019). To be entitled to discovery of a settlement agreement, the party seeking disclosure of the

agreement must simply make a minimal showing that its production is likely to lead to

the discovery of other relevant evidence. See Rates Tech. v. Cablevision Sys. Corp., No. 05–

CV–3583 (DRH)(WDW), 2006 WL 3050879, at *3 (E.D.N.Y. Oct. 20, 2006); Salgado v. Club

Quarters. Inc., No. 96CIV.383(LMM)(HBP), 1997 WL 269509, at *1 (E.D.N.Y. May 20, 1997).

Furthermore, confidentiality provisions in an agreement cannot be used to shield

a settlement agreement from discovery. Griffin v. Mashariki, No. 96 CV 6400 (DC), 1997 WL

756914, at *2 (S.D.N.Y. Dec. 8, 1997) (citing Magnaleasing, Inc. v. Staten Island Mall, 76

F.R.D. 559, 562 (S.D.N.Y. 1977)); see also Levick v. Maimonides Med. Ctr., No. 08 CV

03814(NG), 2011 WL 1673782, at *3 (E.D.N.Y. May 3, 2011).

       The Northridge Defendants contend that “the settlement agreement between Plaintiff and

[Defendant] Avitus is relevant to the claims and defenses being asserted, as it bears directly on

the amount of damages that Plaintiff is claiming in this case and confirms the scope of the

intended release. (DE 37.) The Court agrees. See Sky Med. Supply Inc. v. SCS Support Claim

Servs., Inc., CV 12-6383, 2016 WL 4703656, at *7 (E.D.N.Y. Sept. 7, 2016) (“[W]here any such

settlement was reached, the amount of any offset / recoupment bears directly on the amount of

damages Plaintiff is claiming in this case and is thus relevant to the claims and defenses being

asserted. Therefore, Defendant should have the opportunity to verify the nature and extent of any

such agreements or otherwise establish, through such production, what monies have been paid to



                                                 2
Plaintiff by defendants concerning the claims at issue.”). Accordingly, the Northridge

Defendants’ unopposed motion to compel is GRANTED. Plaintiff Brown and Defendant Avitus

Inc. are directed to produce the settlement agreement to the Northridge Defendants on or before

July 9, 2021.

Dated: Central Islip, New York
       July 2, 2021


                                                    SO     O R D E R E D:

                                                    /s/   James M. Wicks
                                                      JAMES M. WICKS
                                                    United States Magistrate Judge




                                                3
